                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


KELIIHULUHULU: ALFRED SPINNEY       CIV. NO. 19-00417 LEK-WRP
KANAKA-MAOLI HAWAIIAN;

                 Plaintiff,

     vs.

NORMAN A. KEANAAINA, TUPOU VI,
SEMISI FONUA, ROBERT D.
TRIANTOS, RICHARD RAMIREZ,
MICHELLE C. DICKINSON, JEAN
KEKA, FINE TEUTAU, PATRICK
KAWAI, TYLER MENO, ASA TEUTAU,
SIONE FILIKITONGA, MASTER FALAU,
SAMUELA TATOFI, HARRY KIM, RENEE
SONOBE HONG, DOE DEFENDANTS 1-
10000, MAASI TEUTAU, LEROY
COLOMBE, MAAKI TEATAU, DEANNA S.
SAKO, PAUL FERRIERA, SALESI HE-
I-LIKU TONGA,

                 Defendants.


                ORDER DISMISSING CASE WITH PREJUDICE

            On August 5, 2019, pro se Plaintiff Alfred Spinney

Keliihuluhulu (“Plaintiff”) filed his “First Amended Complaint

and Emergency Ex-Parte Request for Injunction Enjoining

Defendants Wrongdoers from Entering upon the Easement of Royal

Patent Grant 990 to Kapaiki.”   [Dkt. no. 5.]   This document was

construed as both Plaintiff’s operative pleading (“Amended

Complaint”) and a motion for a temporary restraining order (“TRO

Motion”).   On September 17, 2019, an order was issued dismissing
the Amended Complaint without prejudice and denying the TRO

Motion, without prejudice to the filing of a new motion after

Plaintiff filed his second amended complaint (“9/17/19 Order”).

[Dkt. no. 34.1]      The 9/17/19 Order gave Plaintiff until

October 17, 2019 to file a second amended complaint that cured

the defects identified in the 9/17/19 Order.      [9/17/19 Order at

16.]       Plaintiff was warned that, if he failed to file a second

amended complaint by October 17, 2019, his claims would be

dismissed with prejudice and the case would be closed.        [Id.]

               Because Plaintiff has neither filed a second amended

complaint nor requested an extension of the October 17, 2019

deadline,2 this Court has the discretion to dismiss the Amended

Complaint with prejudice.      See Yourish v. Cal. Amplifier, 191

F.3d 983, 988 (9th Cir. 1999) (holding that the plaintiff=s

failure to comply with a minute order setting forth the deadline

to file the amended complaint gave the district court the

discretion to dismiss the case under Fed. R. Civ. P. 41(b)).3


       1   The 9/17/19 Order is also available at 2019 WL 4452831.

       2
       Plaintiff submitted a letter, dated October 16, 2019, to
the Clerk of Court. However, the letter did not request an
extension of Plaintiff’s October 17, 2019 deadline to file his
second amended complaint. [Dkt. no. 59.]

       3
       Fed. R. Civ. P. 41(b) states, in pertinent part: “If the
plaintiff fails to prosecute or to comply with these rules or a
court order, a defendant may move to dismiss the action or any
claim against it.”
                                             (. . . continued)
                                     2
After weighing the five dismissal factors set forth in Dreith v.

Nu Image, Inc., 648 F.3d 779, 788 (9th Cir. 2011),4 this Court

finds that the public interest in the expeditious resolution of

this litigation and this Court’s interest in managing the docket

strongly outweigh the policy favoring disposition of cases on

the merits.    Moreover, the defendants will not be prejudiced by

dismissal because, although Plaintiff has made service, none of

the defendants has made an appearance in this case, and there

are no less drastic alternatives available at this time.

             Plaintiff’s Amended Complaint, which this Court

previously dismissed without prejudice, is HEREBY DISMISSED WITH

PREJUDICE.    This Court DIRECTS the Clerk’s Office to close the

case on November 15, 2019, unless Plaintiff files a timely

motion for reconsideration of this Order as provided for in the

Local Rules of Practice for the United States District Court for

the District of Hawaii.


     4   The Ninth Circuit has

             identified five factors that a district court
             must consider before dismissing a case . . . :
             (1) the public’s interest in expeditious
             resolution of litigation; (2) the court’s need to
             manage its docket; (3) the risk of prejudice to
             the other party; (4) the public policy favoring
             the disposition of cases on their merits; and
             (5) the availability of less drastic sanctions.

Dreith, 648 F.3d at 788 (citations and quotation marks omitted).



                                   3
          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, October 25, 2019.




ALFRED SPINNEY KELIIHULUHULU VS. NORMAN A. KEANAAINA, ET AL.; CV
19-00417 LEK-WRP; ORDER DISMISSING CASE WITH PREJUDICE




                                4
